       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

CHRISTINA MARZIALE; and                                                       PLAINTIFFS
DANA McLAIN, Administrator of the
Estate of Elaine Marziale

V.                            CASE NO. 5:18-CV-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLPATH LLC                                                      DEFENDANTS

                       REPORT WITH RECOMMENDATIONS

I.     Procedure for Filing Objections:

       This Report with recommendations has been sent to Chief Judge D.P. Marshall Jr.,

the presiding judge in this case. The parties may file objections with Judge Marshall if

they disagree with the findings or conclusions set out in the Report. Objections should be

specific and should include the factual or legal basis for the objection.

       To be considered, objections must be filed within 14 days, unless Judge Marshall

orders otherwise. If parties do not file objections, they risk waiving the right to appeal

questions of fact. And, if no objections are filed, Judge Marshall can adopt the

recommendations set out in this Report without independently reviewing the record.

II.    Introduction:

       It has been over four years since Plaintiffs Christina Marziale and Dana McLain,

Administrator of the Estate of Elaine Marziale, filed their complaint in this matter. In that

time, the case has been marred by contentious and protracted discovery. Based on the

extensive discovery abuse committed by Defendant Correct Care Solutions LLC n/k/a
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 2 of 11




Wellpath LLC (“CCS”), this Court previously recommended that CCS be sanctioned and

that it be compelled to produce additional documents. (Doc. No. 208) The

recommendation was largely adopted by Chief Judge Marshall on August 10, 2020. (Doc.

No. 217)

       Pursuant to the August 10 order, the parties engaged in limited, additional

discovery. During this “clean-up” discovery period, Plaintiffs identified further discovery

abuse and moved for additional sanctions against CCS. (Doc. Nos. 263, 285) CCS

responded to the motions. (Doc. Nos. 274, 297) For reasons explained below, Plaintiffs’

motions for sanctions should be denied in part and granted in part.

III.   Background:

       Much of the discovery history in this case was outlined in this Court’s July 28,

2020 Report with Recommendations. (Doc. No. 208) The Court will therefore focus its

attention on the discovery items most relevant to the instant motions: medical records of

pregnant women in CCS care; indemnification agreements; CCS policies and procedures;

CQI meeting minutes; mortality/morbidity reviews; and audit trials.

       In February 2016, Plaintiffs filed suit against CCS and CCS employees alleging

that Ms. Marziale received constitutionally inadequate medical care while she was an

inmate at Southeast Arkansas Community Correction Center. (Doc. No. 2)

       On March 4, 2019, during the first of many status conferences in this matter, CCS

agreed to produce the complete medical records of pregnant inmates in the Arkansas

correctional system for 2014 and 2015. (Doc. No. 104 at pp. 102–103) Additionally, CCS

counsel told the Court that all discoverable documents, other than quality-assurance and

                                             2
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 3 of 11




peer-review documents, had been produced. CCS nevertheless agreed to produce any

additional documents that might be found. (Doc. No. 104 at p. 87) Judge Marshall later

held that CCS was not entitled to a peer-review privilege and ordered CCS to produce all

quality-assurance and peer-review documents. (Doc. No. 83 at p. 2; Doc. No. 132)

       In May 2019, Plaintiffs stated their belief that CCS was withholding insurance

policies, even though all insurance and indemnity agreements had been requested in

discovery. (Doc. No. 131 at p. 9; Doc. No. 200-2 at pp. 4–5) CCS was ordered to

supplement its insurance discovery response, if necessary, by June 21, 2019. (Doc. No.

136 at p. 2) CCS did not produce any further insurance documents.

       After a dispute regarding the scope of pregnancy records to be produced, the Court

allowed some redaction of the medical records but otherwise ordered CCS to produce the

entire medical records of the pregnant inmates. (Doc. No. 190) CCS produced the records

of 65 women in December of 2019. (Doc. Nos. 131, 187, 191)

       On August 10, 2020, Judge Marshall entered an order sanctioning CCS and setting

out additional discovery items for CCS to produce. (Doc. No. 217) CCS began producing

records to Plaintiffs on a rolling basis. During late August and early September, this

Court held a series of status teleconferences to help facilitate the clean-up discovery.

(Doc. Nos. 222, 224, 232, 238, 246)

       Records turned over by CCS revealed that there were six additional pregnant

women for whom the medical records should have been produced. (Doc. No. 224) CCS

produced the records once the omission was pointed out by Plaintiffs’ counsel. (Doc. No.

274-1 at ¶ 17)

                                              3
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 4 of 11




       On August 21, the parties agreed that all responsive documents would be produced

by August 24; and the Court reduced that agreement to an order. (Doc. Nos. 224, 225) On

August 24, CCS moved for extension of time to produce a single document: the

Strickland audit trail. 1 (Doc. No. 226) In explaining to the Court why CCS could not

timely produce the audit trail, CCS counsel revealed the existence of additional audit

trails that had not been produced. (Doc. No. 232; Doc. No. 274 at p. 4) CCS counsel

immediately emailed those documents to Plaintiffs (Doc. No. 232), but ultimately was

unable to produce the Strickland audit trail. (Doc. No. 236 at ¶ 3)

       On August 24, the Regional Vice President for CCS, Dona Gordon, signed an

affidavit confirming that all responsive documents had been produced. (Doc. No. 230-2)

On September 1, upon further prodding from Plaintiffs’ counsel, and upon order of the

Court, CCS produced its policies and procedures in effect in 2015. (Doc. No. 231; Doc.

No. 274-1 at ¶ 13)

       On September 3, the Patient Safety Officer for CCS, Dr. Grady Bazzel, signed an

affidavit that, in form, again confirmed that all responsive documents had been produced.

(Doc. No. 237 at pp. 1–3) On September 16, again upon further prodding from Plaintiff,

and in response to a Court order, CCS produced additional monthly and quarterly CQI

meeting minutes. (Doc. No. 247; Doc. No. 274-1 at ¶¶ 1–5)

       Throughout the clean-up discovery process, Plaintiffs repeatedly requested

mortality/morbidity reviews and indemnification agreements from CCS under the belief


1
 In this case, an audit trail is a document that indicates whether data was entered,
modified, or deleted in inmate medical records.
                                             4
         Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 5 of 11




that the documents existed and were being withheld. (Doc. No. 238; Doc. No. 240 at ¶ 4;

Doc. No. 235 at p. 10; Doc. No. 246). CCS denied the existence of mortality/morbidity

reviews; but CCS counsel stated her belief there was an indemnification agreement

between CCS and Defendants LaGrant and Cook.

         The Court ordered CCS to identify a CCS employee who could state with certainty

whether CCS “generated any morbidity or mortality reviews between September of 2015

and March of 2016 and, if so, whether a mortality or morbidity review was generated for

either Christina Marziale or infant Elaine.” (Doc. No. 239) The Court further ordered

CCS to produce its indemnification agreements or, “[i]f no indemnification agreements

exist, CCS should so state.” (Doc. No. 247 at p. 1).

         CCS subsequently confirmed that no indemnification agreement existed; and in a

deposition, Dr. Bazzel explained that no morbidity or mortality reports had ever been

generated for Ms. Marizale or infant Elaine. (Doc. No. 252 at p. 7; Doc. No. 274-3 at pp.

30–31, 42, 53–54)

IV.      Recommendations:

      A. Second Motion for Sanctions (Doc. No. 263)

         1. Default Judgment

         After completion of the clean-up discovery period, Plaintiffs filed their second

motion for sanctions against CCS. (Doc. No. 263) Plaintiffs’ primary request for relief is

default judgment. Plaintiffs urge that a default judgment is the only complete remedy for

CCS’s discovery abuse. They argue that they should have been able to get Ms. Marziale’s

original complete medical record, a shift change booklet, emails from certain CCS

                                               5
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 6 of 11




employees, and a mortality review for Baby Elaine. Plaintiffs speculate that these items

would corroborate their theory of the case: “that a CCS nurse received a call at 11:30

p.m., Saturday, October 3, 2015, informing her that Marziale was vomiting blood, and

that she failed to check on Marziale, talk to Marziale, call a physician, or call a health

care provider.” (Doc. No. 263 at p. 3)

       As an initial matter, all discovery abuses related to Ms. Marziale’s medical

records, the shift change booklet, and CCS employee emails has already been addressed.

(Doc. Nos. 208, 217) Plaintiffs provide no compelling reason for the Court to revisit

those issues. Additionally, there is sufficient evidence for Plaintiffs to try their theory to a

jury, namely: testimony of Ms. Marziale, Karen Holcomb, and Defendant Cook, as well

as the testimony of nurses and guards working the night that Ms. Marziale went into

labor. The credibility of any such testimony is an issue for a jury to decide.

       As for the newly uncovered discovery violations, CCS’s conduct, even in

combination with previous discovery abuses, does not rise to the level of willful

misconduct, a necessary finding for a court to grant default judgment as a penalty for

abusing the discovery process. The sanction of default judgment is appropriate only when

there is an order compelling discovery, a willful violation of that order, and prejudice to

the other party. Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th Cir.

2014) (emphasis added). Default judgment is a drastic sanction and is not favored. Allen

v. Tobacco Superstore, Inc., 475 F.3d 931, 936 (8th Cir. 2007) (citing Chrysler Corp. v.

Carey, 186 F.3d 1016, 1020 (8th Cir. 1999)).



                                               6
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 7 of 11




       CCS’s discovery responses have been haphazard and dilatory. Documents

produced have often been incomplete; it has taken Plaintiffs years to get to the bottom of

seemingly simple questions, such as the existence of indemnity agreements. And, perhaps

most troubling, are the repeated representations by counsel for CCS that all discovery

material had been produced when, in fact, those representations were untrue. There are at

least four orders that CCS flouted: the Court’s order to supplement its response regarding

insurance documents (Doc. No. 136); the Court’s order to produce all medical records of

all pregnant inmates (Doc. No. 190); the Court’s order to produce all quality assurance

material (Doc. No. 85 at p. 2; Doc. No. 132); and the Court’s order to produce all clean-

up discovery material by August 24, 2020. (Doc. Nos. 217, 225).

       In all fairness, the discovery production in this case has been complicated by

factors other than CCS’s recalcitrance. First and foremost, the facility where Ms.

Marziale was incarcerated, Southeast Arkansas Community Correction Center, was

closed in June of 2016. (Doc. No. 274-2 at p. 37) Documents that were expected to be

uploaded or transferred to the CCS home office in Nashville did not always make the trip.

(Doc. No. 274-2 at p. 119) In order to locate certain documents, CCS employees had to

travel to the regional office in Arkansas to physically search through boxes and filing

cabinets. (Doc. No. 274-2 at p. 100)

       Additionally, there appears to have been a breakdown in communication between

CCS and its counsel regarding which documents had been produced and what documents

CCS was obligated to produce. Ms. Gordan testified that she relied on counsel for CCS to



                                             7
          Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 8 of 11




interpret the Court’s orders for her and that she believed CCS was not required to

produce certain responsive documents. (Doc. No. 274-2 at pp. 113–118)

          During the clean-up discovery status conferences, Plaintiffs posited that CCS had

purposefully engaged in a “head in the sand” approach to discovery; in other words, CCS

purposefully chose not to look in the right places for the right documents. While the

theory is plausible, there simply is not enough record evidence for the Court to reach this

conclusion. Although CCS’s record-keeping was less than pristine, the testimony shows

that multiple CCS employees made efforts to find and produce responsive documents.

Given the additional discovery complications and CCS’s apparent good faith approach to

locating responsive documents, the Court does not find that CCS willfully violated court

orders.

          That is not to say Plaintiffs have not been prejudiced by CCS’s conduct in this

matter. Plaintiffs’ day in court has been delayed, in part, 2 by CCS’s misconduct. Further,

CCS’s delayed production has caused the need to re-depose some witnesses. See Nat'l

Liberty Corp. v. Wal–Mart Stores, Inc., 120 F.3d 913, 917 (8th Cir.1997) (The need to

retake depositions can be prejudicial). But, at the end of the day, Plaintiffs have received

the existing responsive discovery documents; they have been awarded attorneys’ fees for

the excess work caused by CCS’s actions; and, for items not produced, CCS will suffer

adverse instructions to the jury.




2
 The trial has also been delayed by the COVID-19 pandemic. (Doc. No. 313); see also
Administrative Orders Eight & Ten.
                                               8
        Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 9 of 11




       2. Other Sanctions

       As an alternative to default judgment, Plaintiffs suggest a number of other

sanctions, including an order striking CCS’s affirmative defenses, witnesses, and experts;

an order compelling out-of-state CCS personnel to testify in-person at trial; an order that

certain facts are established; an order preventing CCS from offering evidence in its

defense; and a spoliation instruction.

       Plaintiffs specifically ask this Court to take as established that a CCS employee

was informed of Ms. Marziale vomiting blood on the evening on October 3, 2015. (Doc.

No. 265 at p. 36) Given that this will be an integral issue at trial, deeming it an

established fact is tantamount to granting default judgment. Likewise, excluding defense

witnesses and experts runs counter to the important public policy of having cases tried on

the merits. Edgar v. Slaughter, 548 F.2d 770, 772 (8th Cir. 1977).

       Plaintiffs further request that out-of-state CCS personnel be required to appear to

testify at trial. 3 (Doc. No. 263 at p. 3) Plaintiffs cite no precedent for this proposed

sanction, and the Court finds none. Plaintiffs have had ample opportunity to depose CCS

personnel; and Plaintiffs will have the opportunity to present deposition testimony at trial.

Finally, Plaintiffs offer no convincing basis for spoliation instructions beyond those

already decided.




3
  This request was a subject of Plaintiffs’ second motion in limine, which was denied by
the Court. (Doc. No. 294 at ¶ 2; Doc. No. 327 at p. 1)

                                               9
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 10 of 11




       Plaintiffs should be awarded reasonable attorneys’ fees and costs for work on their

second motions for sanctions. FED. R. CIV. P. 37(b)(2)(C). Also, in a companion report

and recommendation issued today, this Court notes that Plaintiffs have not been awarded

costs for expenses incurred during the clean-up discovery phase. It is recommended that

Plaintiffs be awarded $6,063.65 in costs. 4 But for CCS’s discovery misconduct, Plaintiffs

would not have incurred these costs. See Goodyear Tire & Rubber Co. v. Haeger, 137 S.

Ct. 1178, 1186, n.5 (2017).

    B. Third Motion for Sanctions (Doc. No. 285)

       In their third motion for sanctions, Plaintiffs seek sanctions based on CCS’s failure

to turn over Arkansas Department of Correction Operational Policy 111.01, 5 and its

failure to produce the CCS human resources policies. (Doc. Nos. 285, 285-1)

       Although CCS arguably should have produced the Arkansas Department of

Correction Operational Policy 111.01, 6 Plaintiffs could have pursued third-party

discovery rather than bringing a motion for sanctions. See FED. R. CIV. P. 45.


4
  This amount covers the cancellation fee charged by Plaintiffs’ expert when the trial was
postponed; the court reporter fees for depositions taken during the clean-up discovery
period; and costs for transcriptions for motion and status conference hearings. (See Doc.
No. 300-4) Excluded from the total are fees charged by Plaintiffs’ nursing expert to
review the newly discovered medical records because Plaintiffs would have incurred
these costs even if the records had been revealed earlier in the litigation process.
5
 CCS did, however, turn over Arkansas Department of Correction Operational Policy
105.00. (Doc. No. 69 at p. 7; Doc. No. 69-11)
6
  See Roark v. Credit One Bank, N.A., No. 16-CV-173-RHK-FLN, 2016 WL 11606777,
at *3 (D. Minn. Dec. 2, 2016) (finding FED. R. CIV. P. 34 encompasses documents which
a party has the legal right to obtain on demand), but see Whatley v. Canadian Pac. Ry.
Ltd., No. 1:16-CV-74-DMT-CRH, 2019 WL 6972405, at *2 (D.N.D. Dec. 19, 2019)
                                            10
       Case 5:18-cv-00086-DPM Document 329 Filed 01/27/21 Page 11 of 11




       As for CCS human resources policies, there is no evidence that the policies were

purposefully withheld. There is also no indication that Plaintiffs sought to obtain these

documents in good faith before filing their motion for sanctions. And notably, Plaintiffs

do not seek to compel the documents.

       Also, in their third motion for sanctions, Plaintiffs point to Dr. Bazzel’s testimony,

as a means to speculate that more policies and procedures were not produced. The Court

has carefully read the deposition and finds no basis for Plaintiffs’ conjecture on this

point. Accordingly, Plaintiffs’ third motion for sanctions should be denied; they are not

entitled to attorneys’ fees for bringing the motion.

V.     Conclusion:

       The Court recommends that Plaintiffs’ second motion for sanctions (Doc. No.

263) be GRANTED in part and DENIED in part; Plaintiffs are entitled to attorneys’ fees

and expenses in bringing their second motion, and expenses incurred during the clean-up

discovery period. Plaintiffs’ third motion for sanctions (Doc. No. 285) should be

DENIED.

       DATED this 27th day of January, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE




(finding party should pursue third-party discovery measures).
                                             11
